211 S.E.2d 467 (1975)
24 N.C. App. 511
STATE of North Carolina
v.
Phillip Joseph TRAVATELLO.
No. 7419SC926.
Court of Appeals of North Carolina.
February 5, 1975.
*468 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. James E. Magner, Jr., Raleigh, for the State.
*469 Thomas K. Spence, Kannapolis, for defendant-appellant.
ARNOLD, Judge.
Defendant assigns as error the trial court's denial of his motions to suppress evidence. Upon each motion the court conducted a voir dire hearing and concluded that the evidence was admissible. We agree.
A search warrant will be presumed regular if no irregularity appears on the face of the record. State v. Spillars, 280 N.C. 341, 185 S.E.2d 881 (1971). Attached to the warrant was the affidavit of Officer D. C. Frey of the Albemarle Police Department. Among other things set forth was the affiant's familiarity with the investigation of a breaking and entering at Phillip's Drug Company on 24 December 1973, information concerning a crowbar identified as a tool used in that break-in and found in defendant's truck, and the fact that defendant had been charged with the offense. This affidavit was clearly adequate to support an issuing magistrate's independent finding of probable cause to authorize a search of defendant's vehicle and premises for property missing from Phillips Drug Company. The search of defendant's premises did not exceed the scope of the warrant by including a tool shed as well as the house itself. See State v. Reid, 286 N.C. 323, 210 S.E.2d 422 (1974). While conducting a lawful search, officers found in plain view property identified as that reported missing from Moose Drug Company. These items were lawfully seized, State v. Rigsbee, 285 N.C. 708, 208 S.E.2d 656 (1974), and the motion to suppress was properly denied.
Defendant contends that his confession was inadmissible because he was under the influence of drugs when taken into custody. In determining whether an in-custody statement is voluntarily and understandingly made, the trial court's findings of fact are conclusive on appeal if supported by competent evidence. State v. Haskins, 278 N.C. 52, 178 S.E.2d 610 (1970); State v. McRae, 276 N.C. 308, 172 S.E.2d 37 (1970); State v. Wright, 275 N.C. 242, 166 S.E.2d 681, cert. denied 396 U.S. 934, 90 S. Ct. 275, 24 L. Ed. 2d 232 (1969). The trial court found that defendant was fully apprised of his rights to counsel and to remain silent, that he said he understood them, that he did not appear to be under the influence of drugs, and that he knew what he was doing. These findings were supported by the testimony of Officer J. G. Berrier which shows that defendant was given full warnings required by Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), and that the officers, knowing defendant had used drugs in the past, specifically asked whether he was ill or under the influence of drugs at the time. Defendant replied that he was not and signed a waiver of his rights. The trial court ruled correctly that his subsequent confession was admissible. See State v. Lock, 284 N.C. 182, 200 S.E.2d 49 (1973); State v. Haddock, 281 N.C. 675, 190 S.E.2d 208 (1972).
Defendant's contention that the trial court erred by failing to give requested instructions is without merit. Defendant submitted an exhaustive list of definitions which was repetitious at best. It is sufficient that the court gave the requested instructions in substance. State v. Beach, 283 N.C. 261, 196 S.E.2d 214 (1973); State v. Howard, 274 N.C. 186, 162 S.E.2d 495 (1968); State v. Bailey, 254 N.C. 380, 119 S.E.2d 165 (1961). It is our opinion that the charge is adequate in all respects. The evidence against defendant was strong and convincing and more than sufficient to support the verdict.
No error.
VAUGHN and MARTIN, JJ., concur.